 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   BARRY L. BROOKINS,             )   Case No. CV 18-4038-FMO (JPR)
                                    )
12                    Petitioner,   )
                                    )   ORDER ACCEPTING FINDINGS AND
13               v.                 )   RECOMMENDATIONS OF U.S.
                                    )   MAGISTRATE JUDGE
14   CHRISTIAN PFEIFFER, Warden,    )
                                    )
15                    Respondent.   )
                                    )
16
17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the
18   Petition, records on file, and Report and Recommendation of U.S.
19   Magistrate Judge, which recommends that Respondent’s motion to
20   dismiss be granted and this action be dismissed with prejudice.
21   On February 8, 2019, Petitioner filed Objections to the R. & R.
22        The Objections largely reargue the merits of Petitioner’s
23   contention that he is actually innocent and therefore should be
24   excused from complying with AEDPA’s one-year limitation period.
25   (See Objs. at 1-9.)1    In support of that argument, he alleges
26
27
          1
              The Court uses the pagination generated by its Case
28   Management/Electronic Case Filing system.

                                         1
 1   that he “never did admit shooting Azell Moore while in court nor
 2   was [he] willing to plea bargain for shooting Azell Moore.”         (Id.
 3   at 3.)       But as the Magistrate Judge observed in her R. & R., he
 4   did in fact admit to shooting Moore, on the record in open
 5   court.2      (See R. & R. at 30; see also Lodged Doc. 29 at 17-18.)
 6   He also pleaded guilty to first-degree murder (see R. & R. at 30;
 7   Lodged Doc. 29 at 19), evidently in exchange for other charges
 8   being dropped and for a sentence that would allow him to become
 9   eligible for parole (see R. & R. at 30; Lodged Doc. 29 at 14,
10   21).       As the Magistrate Judge also noted in the R. & R. when
11   addressing similar discrepancies between Petitioner’s allegations
12   and the court transcripts (see R. & R. at 37), the record
13   directly contradicts his allegations, and he has never offered
14   any evidence to support his claims that he did not shoot Moore,
15   did not plead guilty, or was charged with “G.T.A.,” presumably
16   referring to the theft of Moore’s car (see, e.g., Objs. at 2;
17   R. & R. at 21 & n.15, 22, 34-35; Opp’n at 2).       His claims that
18   the transcripts have been “redacted” (see, e.g., Objs. at 2) are
19   similarly not supported by any evidence.       His objection based on
20   his allegedly never having admitted to any crimes or pleaded
21   guilty is thus without merit.3
22
            2
23          Elsewhere, Petitioner seems to acknowledge that he admitted
     in open court to shooting Moore but adds that “there are many cases
24   where people have claimed to commit crimes which were untrue,
     rather its [sic] for publicity, notoriety, media, press attention,
25
     copy cat murder, crimes, etc[.], etc[.,] and this case was in the
26   press.” (Objs. at 6.) He does not further explain.
            3
27            Petitioner also alleges some sort of law-enforcement
     conspiracy to “railroad” him (Objs. at 3), based in part on the
28   disposition of Los Angeles County Superior Court case number

                                          2
 1        The Objections argue for the first time that Petitioner did
 2   not rape or orally copulate Coleen Hawkins.   (See Objs. at 2, 8.)
 3   But again, he admitted to doing just that on the record in open
 4   court.   (See R. & R. at 5; Lodged Doc. 29 at 17-18.)   Moreover,
 5   the Petition and Petitioner’s opposition and supplemental
 6   opposition nowhere denied or even addressed his sex-crime
 7   convictions, and as noted by the Magistrate Judge, his claims did
 8   not appear to arise from them.   (See R. & R. at 5 n.7; see also
 9   generally Pet. at 3-4, 17-23, 37-40; Opp’n; Suppl. Opp’n.)
10        To the extent the Court has jurisdiction to consider
11   Petitioner’s new claim that he is innocent of the sex offenses
12   against Hawkins, see Akhtar v. Mesa, 698 F.3d 1202, 1208 (2012)
13   (court has discretion to refuse to consider new arguments raised
14   in objections to R. & R.); United States v. Howell, 231 F.3d 615,
15   621-23 (9th Cir. 2000) (district court may refuse to consider
16   factual allegations raised for first time in objections to
17   R. & R. when petitioner could have made them earlier but elected
18   not to do so), it declines to do so because Petitioner could have
19   raised the claim earlier and did not (see, e.g., R. & R. at 5
20   n.7); cf. Cacoperdo v. Demosthenes, 37 F.3d 504, 507 (9th Cir.
21   1994) (court need not consider habeas claims raised for first
22
23   A389341, in which he was convicted of gang-raping another inmate
     during his pretrial detention in 1983 (see id. at 3-6).          He
24   challenged that conviction in a habeas petition in this Court, see
     Barry Brookins v. State of California, No. 2:18-cv-00306-JPR (C.D.
25   Cal. filed Dec. 21, 2017), which denied it as untimely on September
26   11, 2018.   If he wishes to appeal that denial, he must obtain
     permission to do so from the Ninth Circuit Court of Appeals.
27   See 28 U.S.C. § 2244(b)(3)(A). He may not attempt to circumvent
     that requirement by using his Objections in this case as a de facto
28   appeal of the denial of his other petition.

                                      3
 1   time in traverse), and in any event it is likely unexhausted and
 2   appears meritless, see Navarro v. Harrington, No. CV 10-4765 ODW
 3   (FFM)., 2012 WL 3071503, at *1 (C.D. Cal. July 27, 2012)
 4   (declining to consider new claim raised in objections to R. & R.
 5   because analysis in R. & R. was “equally applicable” to it).    His
 6   objection on that ground is therefore not well taken.
 7        Petitioner also reiterates his allegation that he is
 8   innocent because he was not present when Hawkins was shot and
 9   killed and instead was “with his kids[’] mother all night.”
10   (Objs. at 9.)   He claims that because of a last-minute change in
11   his “court date,” “none of [his] family” was able to appear to
12   support his alibi.   (Id.)   He has never submitted any evidence of
13   that, and in any event, as the Magistrate Judge observed, his
14   presence at the murder scene was not required for him to be
15   guilty on a felony-murder4 or direct-aiding-and-abetting theory.
16   (See R. & R. at 33-34, 35-36; see also generally Objs. (attaching
17   voluminous exhibits, none of which support his alibi or other
18
19
20
21        4
             Felony murder is defined in California Penal Code section
22   189.   That provision was amended effective January 1, 2019, to
     restrict the circumstances under which a coparticipant in an
23   underlying offense may be found guilty of murder on a felony-murder
     or natural-and-probable-consequences theory; another new statutory
24   provision allows sentencing courts to grant retroactive relief to
     defendants convicted of murder who do not meet the revised
25   criteria. See Penal Code §§ 189(e), 1170.95 (eff. Jan. 1, 2019).
26   Petitioner has not addressed the changes to the Penal Code or
     argued that they apply to him. In any event, any such argument
27   must first be presented to the state courts.      Accordingly, the
     Court considers the law on felony murder as it existed when
28   Petitioner was convicted.

                                       4
 1   innocence arguments).)5   This objection thus fails as well.
 2        The exhibits to the Objections consist of dozens of pages of
 3   documents relating to Petitioner’s mental health while
 4   incarcerated (see Objs. at 11-12, 17-73), in support of what
 5   appears to be a new claim for equitable tolling (see id. at 10,
 6   13-16).6   Petitioner evidently does not object to the Magistrate
 7   Judge’s findings on his lack of entitlement to statutory tolling
 8   or a later trigger date, or on the unavailability of equitable
 9   tolling based on an alleged delay in his receiving copies of
10   transcripts and a probation report.   (See R. & R. at 14-23.)
11        As an initial matter, Petitioner nowhere cited any health
12   concern, mental or otherwise, as a basis for equitable tolling in
13   opposing Respondent’s motion to dismiss.   (See generally Opp’n;
14   Suppl. Opp’n.)   But even if the Court exercises its discretion to
15   consider the new arguments and supporting evidence, see Akhtar,
16   698 F.3d at 1208, they are not enough to render the Petition
17   timely.
18        “[E]ligibility for equitable tolling due to mental
19
20        5
            The Petition based its actual-innocence argument in part on
     People v. Chiu, 59 Cal. 4th 155, 166-67 (2014) (holding that aiders
21
     and abettors may not be convicted of first-degree murder on
22   natural-and-probable-consequences theory).     (See, e.g., Pet. at
     37.) The Objections nowhere mention Chiu.
23
          6
              Petitioner also attaches documents relating to various
24   physical-health problems but does not explain how any of those
     problems would have interfered with his ability to timely file a
25   federal petition, and no such explanation is apparent to the Court.
26   (See, e.g., Objs. at 11-12 (2007 report on x-ray of Petitioner’s
     spine, showing “no definite abnormalities”), 32 (2010 complaint of
27   hand weakness after surgery on pinkie finger), 33-34 (2011 follow-
     up after testicular surgery in which Petitioner complained of pain
28   and “change in urination and sexual climax”).)

                                      5
 1   impairment requires the petitioner to meet a two-part test.”
 2   Bills v. Clark, 628 F.3d 1092, 1099 (9th Cir. 2010).     First, the
 3   petitioner must demonstrate that either he “was unable rationally
 4   or factually to personally understand the need to timely file” or
 5   that his “mental state rendered him unable personally to prepare
 6   a habeas petition and effectuate its filing.”     Id. at 1099-100.
 7   Then, he must “show diligence in pursuing the claims to the
 8   extent he could understand them,” but that his mental impairment
 9   prevented him from meeting the filing deadline “under the
10   totality of the circumstances, including reasonably available
11   access to assistance.”    Id. at 1100.
12          The Magistrate Judge found, and Petitioner has not disputed,
13   that his AEDPA limitation period expired on April 24, 1997.     (See
14   R. & R. at 19.)    He alleges that at an unspecified time,
15   presumably before 1991, he “was a heavy user of the drug P.C.P.
16   and this drug is very known to impair reasonable judgement which
17   can last for a lifetime.”    (Objs. at 13.)   In 1991, he evidently
18   complained to a prison doctor of “peripheral shadows, lights
19   blinking, sleep disturbance,” “paranoid thoughts,” and
20   “[h]allucinations” and reported his long-term PCP use.     (Id. at
21   18.)   Petitioner alleges that his mental state “appeared to be
22   worsening” by 1999, purportedly because of an “ongoing conspiracy
23   . . . since 1997” to “make [him] admit/confess” to the offenses
24   challenged in this action.   (Id. at 13.)     But he alleges no facts
25   as to his mental health during the statutory period, which ran
26   from April 24, 1996, to April 24, 1997 (see R. & R. at 19), and
27   the next medical record attached to his Objections dates from
28   August 9, 1999, well after the statute of limitations had run

                                       6
 1   (see Objs. at 13-15, 44).    It therefore could not have
 2   reinitiated it, see Ferguson v. Palmateer, 321 F.3d 820, 823 (9th
 3   Cir. 2003) (§ 2244(d) does not permit reinitiation of limitation
 4   period after it has expired); Marroquin v. Harman, No. CV
 5   12–8667–DDP (RNB)., 2013 WL 6817649, at *6 (C.D. Cal. Dec. 20,
 6   2013) (applying Ferguson in context of equitable tolling), and
 7   even if it could have, that document in no way shows that
 8   Petitioner met the standard articulated in Bills, 628 F.3d at
 9   1099-100.   To the contrary, it contains no information on any
10   hallucinations or aftereffects of PCP that Petitioner may have
11   experienced and states that he “[was] not interested” in mental-
12   health treatment and “may request services of Mental Health in
13   the future,” but “[a]t this point there [was] nothing to offer
14   [him].”   (Objs. at 44.)7   To the extent Petitioner objects to the
15   R. & R.’s equitable-tolling analysis because of supposed mental-
16   health difficulties, that objection is without foundation.
17        Having reviewed de novo those portions of the R. & R. to
18
          7
19           Nor do Petitioner’s other exhibits, which also postdate the
     statutory period, support his allegations of mental incapacity.
20   (See, e.g., Objs. at 20 (Dec. 1999 report making no diagnosis and
     requesting only that Petitioner “be interviewed by Medical Staff
21   regarding his mental stability”), 22 (June 2001 “progress notes”
22   showing that Petitioner was housed at CCCMS level of care — the
     lowest level available in the CDCR mental-health-care system, see
23   Haughton v. Sherman, No. EDCV 16-251-DOC (GJS), 2016 WL 7167905, at
     *7 n.4 (C.D. Cal. Oct. 19, 2016), accepted by 2016 WL 7167924 (C.D.
24   Cal. Dec. 7, 2016)), 37 (2007 progress notes stating that
     Petitioner had “[n]o major mental disorder” and did not need
25   mental-health follow-up), 39 (2004 progress notes indicating that
26   Petitioner was not receiving any mental-health services and “will
     be continued as G[eneral] P[opulation]), 50 (2018 CDCR health-care-
27   services report stating that Petitioner “denied any distress
     related to his mental health” and “d[id] not feel he needs mental
28   health services).)

                                       7
 1   which Petitioner objects, the Court agrees with and accepts the
 2   findings and recommendations of the Magistrate Judge.   IT
 3   THEREFORE IS ORDERED that Respondent’s motion to dismiss is
 4   granted and the Petition be dismissed with prejudice as untimely.
 5
 6   DATED: March 1, 2019                ______/s/_________________
                                         FERNANDO M. OLGUIN
 7                                       U.S. DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     8
